                                                                                 AUG * 5 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                    CLERK. U.S. DISTRICT COURT
                                                                                 RICHMOND VA            )
                                  Richmond Division


UNITED STATES OF AMERICA,

V.                                                     Criminal No.3:11CR36-HEH


MUSTAFA KHALIL NAEEM,

      Defendant.


                             MEMORANDUM OPINION
                          (Denying 28 U.S.C.§ 2255 Motion)

       Mustafa Khalil Naeem, a federal inmate proceeding pro se, filed this 28 U.S.C.

§ 2255 Motion("§ 2255 Motion," ECF No.53)arguing that his firearm conviction and

sentence are invalid      Johnson v. United States, 135 S. Ct. 2551 (2015). The

Government filed a Motion to Dismiss the § 2255 Motion contending that it is barred by

the relevant statute of limitations. (ECF No. 57.) As discussed below,the Court finds

that Naeem's Johnson claim lacks merit and may be dismissed on that ground.

                 1.     FACTUAL AND PROCEDURAL HISTORY

       On April 5,2011, Naeem was charged in a three-count Superseding Indictment

with: conspiracy to unlawfully obstruct, delay and affect, and attempt to obstruct, delay

and affect, commerce by robbery(Count One); bank robbery of Virginia Partner's Bank

in Fredericksburg, Virginia(Count Two); and using, carrying, and brandishing a firearm

during and in relation to a crime of violence, to wit,the bank robbery charged in Count

One(Count Three). (ECF No. 14, at 1-6.) On June 3,2011,Naeem pled guilty to all

three counts. (ECF No. 17, at 1-2.)
       On August 26,2011,the Court entered judgment and sentenced Naeem to 240

months on Count One,240 months on Count Two to be served concurrently with Count

One, and 120 months on Count Three to be served consecutively. (ECF No. 35, at 2.)^

Naeem did not appeal.

       On April 3,2017, Naeem placed his § 2255 Motion in the prison mail system for

mailing to this Court. (ECF No. 53, at 13.) The Court deems the § 2255 Motion filed as

ofthat date. See Houston v. Lack,487 U.S. 266,276(1988). Thereafter, the Government

moved to dismiss, arguing that the § 2255 Motion is barred by the relevant statute of

limitations.

                                     11.   ANALYSIS

       A.       Timeliness Argument

       Under 28 U.S.C. § 2255(f)(1), Naeem was required to file any 28 U.S.C. § 2255

motion within one year after his conviction became final. Because Naeem did not appeal,

under 28 U.S.C. § 2255(f)(1), his conviction became final on Friday, September 9,2011,

the last date to file an appeal. See United States v. Clayton, No. 3:07cr488,2010 WL

4735762, at *3(E.D. Va. Nov. 15, 2010){ciXmgArnette v. United States, Nos.4:01CR16,

4:04CV122,2005 WL 1026711, at *4(E.D. Va. May 2,2005)). Hence, Naeem had until

Monday, September 10, 2012 to file any motion under 28 U.S.C. § 2255. Accordingly,

absent a belated commencement ofthe limitation period, Naeem's § 2255 Motion is




      'The Court later entered an Amended Judgment solely to correct restitution amounts.
(ECF No. 41.)
untimely, Naeem contends that he is entitled to a belated commencement ofthe

limitation period under 28 U.S.C. § 2255(f)(3).

       Naeem asserts that his firearm conviction is unlawful in light ofJohnson, and in

doing so, he argues that Johnson restarted the one-year limitation period pursuant to

§ 2255(f)(3). Naeem was convicted of using, carrying, and brandishing a firearm during

the commission of a crime of violence, to wit, bank robbery, in violation of 18 U.S.C.

§ 924(c). Naeem's argument—^that the residual clause of§ 924(c)is unconstitutionally

vague—^simply was not a right announced in Johnson. Rather,the Supreme Court's

holding in Johnson only addressed the residual clause of ACCA. As the Fourth Circuit

has observed, although "the Supreme Court held unconstitutionally vague the [residual

clause in ACCA],...the [Supreme] Court had no occasion to review...the residual

clause [of§ 924(c)]." United States v. Fuertes, 805 F.3d 485,499 n.5(4th Cir. 2015).

Thus, Naeem's contention that § 924(c)'s residual clause is unconstitutionally vague was

not a right announced by the Supreme Court in Johnson. However,the Supreme Court's

decision in United States v. Davis, 139 S. Ct. 2319(2019),^ may call into question the

timeliness ofNaeem's § 2255 Motion. The Court need not engage in further discussion

ofthe timeliness of Naeem's § 2255 Motion because it can be dismissed for lack of merit.

       B.     Naeem's Claim Lacks Merit.


       Naeem's Johnson claim plainly lacks merit. See United States v. Nahodil, 36 F.3d

323, 326(3d Cir. 1994)(noting that a district court may summarily dismiss a § 2255


       ^ In Davis,the Supreme Court held that the residual clause of§ 924(c)(3)(B) was
unconstitutionally vague. 139 S. Ct. at 2336.
motion where "files, and records'show conclusively that the movant is not entitled to

relief"(quoting United States v. Day,969 F.2d 39,41-42(3d Cir. 1992))). Naeem

contends that after Johnson,the offense of bank robbery can no longer qualify as a crime

of violence under 18 U.S.C. § 924(c)(3), and thus, his conviction for Count Three must

be vacated.


       Title 18 U.S.C. section 924(c)(1)(A) provides for consecutive periods of

imprisonment when a defendant uses or carries a firearm in furtherance of a crime of

violence. The baseline additional period ofimprisonment is five years. 18 U.S.C.

§ 924(c)(l)(A)(i). Ifthe defendant brandishes the firearm, the additional period of

imprisonment increases to at least seven years. Id, § 924(c)(l)(A)(ii). And,ifthe

defendant discharges the firearm, the additional period ofimprisonment increases to at

least ten years. Id. § 924(c)(l)(A)(iii).

       Until recently, the United States could demonstrate that an underlying offense

constituted a crime of violence if it established that the offense was a felony and satisfied

one oftwo requirements. Namely,the statute defines a crime of violence as any felony:

      (A)[that] has as an element the use, attempted use, or threatened use ofphysical
          force against the person or property of another [(the "Force Clause")], or
      (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of conunitting the
           offense [(the "Residual Clause")].

Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause, or

§ 924(c)(3)(B), in Davis, 139 S. Ct. 2339. However,the Fourth Circuit has also

concluded that bank robbery in violation of 18 U.S.C. § 2113(a) qualifies as a crime of

violence under the Force Clause. See United States v. McNeal,818 F.3d 141, 152(4th
Cir. 2016).

       Lastly, the Court notes that the Fourth Circuit's recent decision in United States v.

Simms,914 F.3d 229(4th Cir. 2019)does not alter the conclusion that Naeem' § 924(c)

conviction is predicated on a valid crime of violence under the Force Clause of

§ 924(c)(3)(A). In Simms,the defendant pled guilty to conspiracy to commit Hobbs Act

robbery and to brandishing a firearm during and in relation to a "crime of violence," but

later challenged his brandishing conviction on the theory that Hobbs Act conspiracy

could not be considered a "crime of violence" under 18 U.S.C. § 924(c)(3). Id. at 232-

33.


       Initially, the parties and the Fourth Circuit agreed that,

       conspiracy to commit Hobbs Act robbery—does not categorically qualify as
       a crime of violence under the [Force Clause], as the United States now
       concedes. This is so because to convict a defendant of this offense, the
       Government must prove only that the defendant agreed with another to
       commit actions that, if realized, would violate the Hobbs Act. Such an
       agreement does not invariably require the actual, attempted, or threatened
       use ofphysical force.

Id. at 233-34 (citations to the parties' material omitted). Thereafter,the Fourth Circuit

concluded that the Residual Clause of§ 924(c)is void for vagueness. Id. at 236.

       As explained above, bank robbery is a valid crime ofviolence under the Force

Clause. McNeal,818 F.3d at 152. Thus, neither Simms nor Dccvis alters the conclusion

that Naeem's § 924(c) conviction rests upon a valid predicate crime of violence under the

Force Clause. Accordingly, Naeem's claim will be dismissed.
                                  III.   CONCLUSION

       The § 2255 Motion(EOF No.53)will be denied. The Government's Motion to

Dismiss(ECF No. 57)will be denied as moot. Naeem's Motion to Expedite Ruling(ECF

No.62)will be denied as moot. Naeem's claim and the action will be dismissed. A

certificate of appealability will be denied.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                      /s/
                                    HENRY E.HUDSON
Date: Ao^ ZjlciS                    SENIOR UNITED STATES DISTRICT JUDGE
Richmoncl, Virginia
